Title: General Orders, 10 July 1781
From: Washington, George
To: 


                  
                     
                     Head Quarters near Dobb’s Ferry Tuesday July 10th 1781
                     Parole Versailles
                     Countersigns Rochelle
                  Nantz
                  For the day tomorow
                  Major General Lord StirlingColonel Webbfor Picquet  Major GibbsInspector  2d Connecticut brigadeTwo Field pieces in the Centre of the second line of the American Camp will be fired as a signal of Alarm in case the enemy should attempt to advance in force: the Troops thereupon will immediately form the Line of Battle in front of their respective encampments and be ready to receive orders or act as Circumstances may require.
                  The Quarter Master General of the American Army will endeavour to procure three intelligent well affected inhabitants acquainted with the characters of the people in this part of the country to be stationed upon the roads leading into Camp and give passes to those who may be safely admitted.
                  All Officers holding Brevet or other Commissions and not attached to particular corps or serving in the families of General Officers are to be put upon the General Roster and to take their tour of duty.
               